DISMISS; and Opinion Filed October 19, 2016.




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-16-00689-CV

         FARIBORZ ARJOMANDI AND KRISTINA ARJOMANDI, Appellants
                                 V.
          DEAN WOODWARD AND ALEXANDRA WOODWARD, Appellees

                     On Appeal from the 95th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-15-08120

                           MEMORANDUM OPINION
                     Before Justices Bridges, Lang-Miers, and Whitehill
                               Opinion by Justice Lang-Miers

       Appellants Fariborz and Kristina Arjomandi have filed a motion to dismiss the appeal as

moot. The parties have settled their dispute. Accordingly, we GRANT appellants’ motion to

voluntarily dismiss the appeal and we DISMISS the appeal.




                                                /Elizabeth Lang-Miers/
                                                ELIZABETH LANG-MIERS
                                                JUSTICE

160689F.P05
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

FARIBORZ ARJOMANDI AND                               On Appeal from the 95th Judicial District
KRISTINA ARJOMANDI, Appellants                       Court, Dallas County, Texas
                                                     Trial Court Cause No. DC-15-08120.
No. 05-16-00689-CV         V.                        Opinion delivered by Justice Lang-Miers.
                                                     Justices Bridges and Whitehill participating.
DEAN WOODWARD AND ALEXANDRA
WOODWARD, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED as moot.

       Subject to any agreement between the parties, appellant shall bear all costs of the appeal.


Judgment entered this 19th day of October, 2016.




                                               –2–